Title: Enclosure: David Porter’s Plan for a Voyage of Discovery to the Northwest Coast of America, 17 August 1809
From: Porter, David
To: 


            Since the loss of that unfortunate though eminent Navigator  La Perouse and the expedition fitted out in search of him, no discoveries have been made excepting some accidental ones by Persons whose qualifications and means were illy suited to afford much correct information, whose object was trade and not discovery and whose interest perhaps induced them to suppress much of their knowledge, or to represent matters wide from the truth; among the Navigators of this class we may rank those who have been concerned in the Fur Trade in that great field for discovery the South Seas and on the N.W. Coast of America. The discoveries of  Cook, La Perouse and  Dixon with some few made by the Spaniards may be said to be the only ones on the N.W. Coast which afford us any clear information of that part of the World.
            The limits of Cooks observations in that Quarter were in a space of very small extent, and time not admitting that celebrated Navigator to explore with precision any part of the Coast that he visited, the only information of any importance we can obtain from his Journal is confined to but few places—
            La Perouse, being in a similar predicament with Cook, could make but few observations in passing that Coast, and those generally in foggy weather when he was unable to approach it, so that the only information which results from his observations is a clear account of the Port des Francais (where he made a considerable stay) and an imperfect one of the rest of the Coast as far South as Montery, as in that space he had no communication with the shore—
            Cook, after leaving the Sandwich Islands, proceeded for the N.W. Coast of America, made the Land in the Lat of 44.º N. and had no communication with the Shore until he arrived as far North as Nootka; of course could give no information of the more Southern parts—
            Dixon (being conserned concerned in the Fur Trade) confined himself to the Northern Latitudes where Peltry was to be procured of the best quality, in greatest quantities, and at the most reasonable rates, consequently is silent on the Southern parts.
            Three small Vessels were employed by Don Antonio Maria Buccarella Vice Roy of Mexico in the year 1775 for the purpose of examining the N.W. Coast of America; the only information of which Voyage we obtain from the Journal of  Mourella, Pilot of the Vessel second in Command.
            They sailed from S Blais the 17th March 1775. and by obstinate winds were prevented from making any observations until the 9th of June when they entered a Port which was situated in the Latitude of 41.º N. and was called by them the Port of Trinity; the Spaniards praise highly the Country and its Inhabitants—those Americans paint their Bodies black and blue, and have the same customs and arms as those described by Cook in his third Voyage when he visited the N.W. Coast.—
            They quitted Trinity June 9th and anchored on the Coast June 19th in Latitude 47½ made some few exchanges with the natives who opposed their Landing; from thence they proceeded North as far as 58.º, made but few observations while running along the Coast and on their return touched at Port S Francais in Lat. 38.º 13.′—they entered a Bay well sheltered from the North and S.W. from whence they saw the mouth of a large River—they give the following description of the Indians—
            “Those Indians are large and strong: their Colour is the same as all the People of this Coast; the principal trait of their character is generosity, for they appeared to expect no return for the presents they offered us, a circumstance we never had observed among any of the Savages we had before visited”
            They left this place October 4th and returned to St Blais on the 20th without making further discoveries—
            Mourella sailed again from St Blais in 1799; it seems he scarcely saw the Land until he arrived at Buccarella, from whence (after making a Survey of the place and proceeding as far North as 60º without making any discoveries of note) he returned to S Blais.
            From Montery in the Latitude of 36½ to Nootka in the Latitude of 49½ we have only vague surmises; the Port of Saint Franscisco in that interval has been partly explored and a plan taken which appears to afford every advantage that could be expected from a good Port.
            Every navigator has neglected the space occupied by that part of the Coast laying on the West side of Louisiana and between the Latitudes of 38 and 48º N, not because it was indifferent to them but because some unfortunate circumstances prevented them from approaching it, and to this day we remain in ignorance.
            The principal object of Cook was to discover a N.W. passage, consequently he would not look for it in that Quarter, and La Perouse having spent so much time at the Port des Francais, he could devote none to the examination of that Coast and makes the following observations
            Vol. 2. page 153.—
            “This part of America as far North as Mount St Elie with the exception of the Port of Nootka (where he stopped) was only seen by Captain Cook; but from Mount St Elie to the frozen Cape this celebrated Navigator followed the Coast with a perseverance and Courage that all Europe knew he was capabll capable of”
            
            “The examination of that part of America comprised between Mount St Elie and the Port of Montery is a work interesting for navigation and commerce; but it requires many years and I do not pretend to conceal that having but two or three months to spare in consequence of the Season, and more so as the plan of our Voyage is so vast, we shall leave many important discoveries to be made by such Navigators as may come after us; many ages will pass perhaps before all the Ports and all the Bays of this part of America will be perfectly known; but the true direction of the Coast, the determination of the Latitude and Longitude of the principal head Lands will give our exertions a degree of utility that no Seaman can contemn—”
            He also makes the following apology for not examining minutely that extent of Coast which in reality constituted one of the principal objects of his expedition—
            “The stay I was forced to make in the Port des Francais compelled me to change the plan of my navigation on the Coast of America—I had still time to Sail along the Coast and ascertain its direction but it was impossible for me to make any calculation of remaining at any other place and still more impossible for me to examine each Bay—every calculation and arrangement must yield to the absolute necessity of arriving at Manilla by the last of January and at China in the course of February in order that I might devote the following Summer to the examination of the Coasts of Tartary, Japan, Kamtschatka and as far as the Aleutine Islands—I discovered with sorrow that so vast a plan only afforded time to perceive objects and not the means of clearing doubts; but oblidged, as we were, to navigate Seas subject to Monsoons, we were liable to lose one year unless we arrived at Montery by the 10th or 15th of September, there to spend only 6 or 7 days to compleat our water and wood, and afterwards cross the Pacific with the utmost expedition over a space of more than 120 degrees of Longitude.”
             He also says. “From cross Sound as far as Cape Engano in an extent of Coast of about 25 leagues I am convinced that Twenty different Ports might be found and that three months would scarcely suffice to explore this Labyrinth. I confined myself (agreeable to the plan I had formed on leaving the Port des Francais) to determine precisely the beginning and the end of the Islands as well as their direction along the Coast with the entrance of the principal Bays—”
             Why Dixon and the rest of the dealers in Fur have not examined that Coast is evident, and why the Spaniards have not we are uninformed; but we are convinced the enterprise is of sufficient importance to merit a particular mission to effect it; One Season perhaps would be insufficient owing to unavoidable delays and the precautions necessary to be taken in this kind of navigation, and this object should be unconnected with any other that could present any obstacles to its execution; those who have visited that Coast on discoveries were compelled to carry their views some thousand leagues ahead of their Ships as it was necessary for them to arrive at certain places in certain Seasons to have the benefit of periodical winds to enable him to effect other objects connected with the great plan of their Voyage.
            To the North and South of Cape Engano in a space of ten Leagues there are a multitude of Isles that lay along the Coast and even what appeared as a Coast may be an Archipelago as Bays appear’d of a depth and extent that La Perouse was unable to ascertain—This part of America from 51.º to 56.º may be composed of a Cluster of Islands which serve to shelter the mouth of a Gulf that may possibly have some communication with Hudsons Bay, or at all events extend to a considerable distance in the interior of America as in this neighbourhood our navigator experienced rapid Currents which were evidently counteracted by others whose influence were strongly felt by him although at the distance of three Leagues from the nearest Island. What in a measure serves to prove that this part of the supposed Coast is an archipelago, is, that the Land here has an aspect altogether different from the Northern; and Mount Crillon in the Latitude of 58½ is seen gradually to decline to the East where it loses itself—appearance of Islands continue with large openings between them until he arrives at a projection which he calls Cape Hector in the Lat. of 51.º 57.′ which he doubles but loses sight of the continuation of the Coast—in the morning he discovers he has entered a large Gulf which to him has the appearance of the Gulf of California, but from the great violence of the current I am induced to believe it to be of much greater extent; he estimates the mouth of the channel or Gulf to be about thirty leagues across—a Group of Isles lay on the East side of the Gulf to the back of which he discovered high peak’d Mountains covered with Snow which lay more than thirty leagues in the interior; he conjectures that this Gulf may extend 6. or 7 degrees to the north the Season not permitting him to clear his doubts—Should the object be the discovery of a N.W. passage into the South Sea, or to find the nearest communication between the South and Atlantic oceans, I should suppose the most likely place to find it would be between the Latitudes of 50 and 58º N. this space being entirely unknown and the external appearance serving to favor this opinion—
            The Port of Buccarella, of which a plan was taken by the Spaniards, is a Gulf or Bay formed by a number of Islands and is not connected to the continent as was supposed by them; their chart of the Coast which La Perouse made use of, was found to be extremely incorrect by his account and the place is stated by him to lay at least forty leagues from Terre Firma—
            The advantages that may result to the Government of the United States will no doubt compensate for the expence of fitting out some of their small Vessels and employing some of their Officers for the purpose of examining that Coast; the Spanish possessions do not extend further north than Montery; no nation whatever appears to have taken formal possession of any part between California and Nootka, consequently we have it in our power to acquire that part if we do not already possess it, perhaps prevent a dangerous nation neighbour from settling at our backs, and at all events ascertain if any and what advantages would accrue to the United States by making establishments there
            It is not to be supposed that the only object a nation can have in view by extending her Territory is to obtain more Land for cultivation; it is to be presumed that some local advantages are to be gained; should that not be the case why should we already have done it when we had so much waste Land in the interior of our Country?
            We have purchased Louisiana and are no doubt desirous of reaping all its advantage, what their extent are is not yet ascertained; perhaps some of the Rivers which discharge themselves into the South Sea may be navigable so far inland as to make the land carriage to some of the great branches of the Mississipi short; Should that be the case, by means of a Commercial establishment there, the intercourse between India and the Atlantic States could be rendered easy and we should probably by means of regular Caravans (such as are established in Egypt, Persia, Barbary &c) reap all the advantages that could result to Europe from the discovery of a N.W. passage and should a northern means of communication, between the two Seas, exist, the distance of between 4 and 5000 miles of a dangerous navigation in a passage to India would be saved, and instead of America being beholden to Europe for most of the productions of the East, perhaps they may come to us to seek their supplies—
            Perhaps one object in making a purchase of Louisiana was that of having a Port on the Pacific ocean; should that be the case can we too soon ascertain its advantages?
            Were some of our Vessels sent on such an expedition, inteligent Persons could be sent up the different branches of the Mississipi and cross over the Continent to rendezvous established in certain Latitudes to meet the Ships, with the Commanders of which they could leave a Copy of their Journals and return by different routes bringing with them an account of the discoveries made by our Vessels, by which means we should be certain of procuring the most correct information of that newly acquired and unknown Territory—
            after performing this part of their duty, which should be considered a primary object, our Vessels could return to the United States of America by a western route endeavouring to pursue a Course that has never been taken by any Navigator, touching at such places as may be considered necessary for refreshments, and at all such places endeavour to procure the best information of their Commerce, Policy, manners and Customs; Men of Science chosen by the different Philosophical societies might be embarked whose discoveries may tend very much to the advancement of useful knowledge—
            America has long been a debtor to the World for Science; a fair oppertunity offers for her to acquit herself of the debt and at the same time to reap all its advantages; a peace favors the plan; her Ships are good and mostly unemployed, and her Officers young, enterprising and panting for an oppertunity to distinguish themselves in the different branches of their professions.
            
              Bay S Louis West Florida
              Augt 17. 1809
            
              D Porter
          